Citation Nr: 1202266	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed bladder cancer, to include as secondary to Agent Orange exposure. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO. 

In October 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

In January 2011, the Board remanded the case to the RO for additional development of the record.  

In January 2011, the Board also observed that the issue of service connection for ALS was raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings of bladder cancer during service or for many years thereafter. 

2. The currently demonstrated bladder cancer is not shown to be due to Agent Orange exposure or another event or incident of the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by the residuals of bladder cancer is not due to his presumed exposure to herbicide exposure or other disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in July 2006, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.

The July 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess. 

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

In this regard, the Board notes that the Veteran's claim was remanded by the Board in January 2011 in order to schedule him for a VA examination and obtain a medical opinion.  The Board also requested that the RO contact the Veteran and request he provide information referable to all treatment received for his bladder cancer and inform him that he may submit medical evidence in support of his claim. 

Upon review, the Board notes that the Veteran was afforded a VA examination in February 2011 and an addendum was obtained in June 2011.  These reports contained the medical opinion requested by the Board.  

In addition, a January 2011 notice letter requested the Veteran identify the health care providers who treated him for his bladder cancer, and informed him that he may submit additional medical evidence in support of his claim.  

Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records, and a VA examination and addendum. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will be discussed, the Veteran was provided with a VA examination in February 2011.  An addendum to this report was issued in June 2011.  These reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination and addendum are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in October 2010 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.


II.  Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Here, the Veteran asserts that he developed bladder cancer as a result of his in-service exposure to herbicides.  See, e.g., the October 2010 hearing. 

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January  9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).

These diseases include chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type II (also known as adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32, 407 (Jun. 12, 2007). 

In Combee v. Brown, the United States Court of Appeals for the Federal held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e)), but also must determine whether his current disability is the result of active service under 38 C.F.R. § 3.303(d).

As an initial matter, the Board notes that the Veteran served within the borders of Vietnam from October 1967 to July 1968.  See a June 2006 response from the Center for Unit Records (CURR).  He is therefore presumed to have been exposed to herbicides in service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

To the extent the Veteran argues that his bladder cancer is the result of his exposure to herbicides during active duty service in the Republic of Vietnam, VA regulations do not provide presumptive service connection for bladder cancer based on exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In this capacity, the Board acknowledges that the Veteran has submitted a partial list of the disabilities for which presumptive service connection has been established based on in-service herbicide exposure.  The portion of this list that describes soft tissue sarcoma has been circled by the Veteran.  In the absence of any further explanation or argument, the Board will presume that the Veteran was attempting to indicate that his bladder cancer was soft tissue sarcoma.  

According to the Veteran's submission, soft tissue sarcomas are cancers "in the soft tissue that occur[] within and between organs."  In this case, however, the record repeatedly indicates that the Veteran was diagnosed with bladder cancer.  There is no competent evidence which even suggests that any of the Veteran's soft tissue was cancerous.  

In fact, the Veteran's November 2001 operation report indicates that the Veteran's "bladder tumor [was located] behind the bladder neck on the left side."  The accompanying pathology report revealed that the Veteran had "transitional cell carcinoma"  (The Board observes that transitional cell carcinoma is a "malignant tumor arising from a transitional type of stratified epithelium, usually affecting the urinary bladder."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 295 (30th ed. 2003).  

Finally, and most significantly, the February 2011 VA examiner stated that "the Veteran's transitional cell carcinoma [was] not characterized as a soft tissue sarcoma." 

To the extent the Veteran contends that his diagnosed bladder cancer was soft tissue sarcoma, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medial questions such as the particular classification of his type of cancer. 

Accordingly, service connection for bladder cancer as due to presumed herbicide exposure is not warranted. 

In regards to service connection on a direct basis, the record indicates that the Veteran was diagnosed with a bladder cancer in 2001.  See a November 2001 surgery and pathology report; see also the May 2006 claim.  The first Shedden element, a current disability, has therefore been demonstrated.

With respect to the second Shedden element, the Veteran's service treatment records contain no mention of complaints or treatment related to a bladder disorder. The Veteran's July 1968 separation examination was normal and did not identify any bladder abnormalities.  

Additionally, the Veteran has not identified any in-service injury or disease to which bladder cancer could possibly be related.  Nevertheless, based on the Veteran's presumed in-service exposure to herbicides, the Board finds that the second Shedden element (in-service injury or disease) has been demonstrated. 

With respect to the third Shedden element, following the Board's January 2011 remand, the Veteran was afforded a VA examination in February 2011.  After conducting a clinical examination and reviewing the Veteran's claims folder, the VA examiner stated that "no type of bladder cancer appear[ed] on any scientific list of conditions caused by agent orange.  

The Veteran has not produced any evidence that would dispute the current scientific findings regarding agent orange as a cause of bladder cancer."  As a result, the examiner concluded that the Veteran's "bladder cancer [was] less likely than not caused by or a result of agent orange." 

In a June 2011 addendum, the same VA examiner interviewed the Veteran.  Specifically, the examiner "asked the [V]eteran if he was aware of being exposed to any other toxic substances that might be associated with increased risk of bladder cancer."  When the Veteran replied that he could think of no such substances, the examiner noted he was also unable to identify any such substances after reviewing the Veteran's claims folder.  As a result, the examiner concluded that "it [was] less likely than not that the [V]eteran's carcinoma of the bladder ha[d] been caused by any other known toxic exposure that might have occurred at any time while [he] was on active duty whether in Vietnam or elsewhere."

During the October 2010 hearing, the Veteran testified that his private health care provider had informed him that bladder cancer was the result of his in-service exposure to herbicides, but would not reduce this statement to writing.  The Board observes, however, that the Veteran's account of what a health care provider purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

To the extent that the Veteran and his representative contend that a relationship exists between his bladder cancer and service, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu, supra.  Indeed, as noted, the evidence of record does not indicate that the Veteran or his representative have the necessary medical training or experience to comment on complicated medial questions such as the etiology of bladder cancer. 

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  However, as alluded to above, the record indicates that the Veteran was diagnosed with bladder cancer in 2001, more than three decades after he separated from service.  Moreover, the Veteran himself does not appear to contend that he has experienced continuing bladder symptomatology.  In view of the foregoing, the Board finds that continuity of symptomatology after service has not been demonstrated.  As a result, the third Shedden has not been demonstrated, and the claim fails on this basis as well.

In conclusion, for these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bladder cancer.   The benefit sought on appeal is accordingly denied.



ORDER

Service connection for bladder cancer is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


